Citation Nr: 1507045	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-20 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a rib disorder and, if so, whether service connection is warranted.  

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a low back disorder and, if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran had active military service from June 1963 to June 1965.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The RO already has reopened the claim of entitlement to service connection for a low back disorder, based on the premise there is the required new and material evidence, although has continued to deny this claim on its underlying merits.  The Board nonetheless still has an obligation to make an independent determination of its jurisdiction, regardless of findings or actions by the RO, so still has to initially determine whether there is this required new and material evidence to reopen this claim.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket, however, pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a January 1973 rating decision, the RO denied service connection for residuals of an automobile accident that included claimed residual rib and back disabilities.  The Veteran did not appeal.

2.  Additional evidence submitted since that decision, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate these claims and raises a reasonable possibility of substantiating them.

3.  The Veteran has residual fractures of the ribs, previously shown to be the 7th, 8th, and 9th ribs, because of the automobile accident during his military service.  

4.  He also has an old (remote) compression fracture of T-11 that is attributable to his service, although disabilities other than this - meaning other than this compression fracture of T-11 - including spondylosis of his lumbosacral spine, degenerative disc disease, and an L-4 compression fracture, are not attributable to his service.


CONCLUSIONS OF LAW

1.  The RO's January 1973 rating decision that considered and denied an earlier claim of entitlement to service connection for residuals of an automobile accident, which included claimed residual rib and back disabilities, is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

2.  But there is new and material evidence since that decision to reopen these claims.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The fractures of the Veteran's 7th, 8th, and 9th ribs are the result of injuries he incurred during his service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The T-11 compression fracture also is the result of injury during his service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

There was a significant change in the law with the enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claims are being granted in full, however, so no need to discuss whether VA has complied with these preliminary obligations.

New and Material Evidence to Reopen these Claims

The Veteran served on active duty in the military from June 1963 to June 1965, and in a January 1973 rating decision the RO considered and denied his claims of entitlement to service connection for residuals of an automobile accident that reportedly included rib and back disabilities.  The basis of that initial denial for the rib disability was that claimed fractures of the 7th, 8th, and 9th ribs were not confirmed and residual disability was not shown.  With regards to the back, although the Veteran had complained of a back injury following an automobile injury during his service, no residuals were shown.  A notice of disagreement (NOD) was not received within the subsequent one-year grace period to initiate an appeal of that decision, nor was any relevant additional evidence received within one year of that decision to in turn prevent it from becoming a final and binding determination based on the evidence then of record.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  See also 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.1103.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, additional evidence submitted or otherwise obtained since that January 1973 decision shows the Veteran has multiple mid and low back disabilities and residuals of what has been characterized as "old" rib fractures.  Thus, this more recent evidence is new and material to his claims, so they must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires having three things:  (1) competent and credible evidence of current disability; 
(2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a correlation ("nexus") between the disease or injury in service and the disability now being claimed.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

There is no disputing the Veteran was in an automobile accident during his service, which was determined in a contemporaneous January 1973 Administrative Decision to have been in the line of duty and not due to his willful misconduct.  He was admitted in August 1963 for treatment with abrasions and contusions on the right side of his lateral rib area.  There was no gross evidence of blood loss.  He had some minor dyspnea due to pain in his right lower rib area.  He also reported right shoulder pain, but his use was perfect.  In September 1963, it was noted that he continued to complain of pain in the mid back and right chest areas.  October 1963 records show he had some T-11 tenderness.  X-rays revealed that there was no definitive fracture of the T-11 vertebrae and it was considered doubtful that there was a fracture.  However, later November 1963 records indicate he was placed on a physical profile for a compression fracture of the T-11 vertebrae as well as for fractures of his 7th, 8th, and 9th ribs.  Also, in November 1963 he reported that he had back pain upon lifting heavy objects that he additionally later continued to report in January 1964.  Muscle strengthening exercises were prescribed for a weak back following what was described as a "post fracture of back" that also however was noted to have been completely healed.  But in March 1964, further complaints of back pain were made, and the next month the examiner observed the pain was in the area of the old fracture of T-11.  The Veteran affirmed that his back was still hurting in December 1964 and January 1965.  Also in January 1965, the examiner confirmed the Veteran had a vertebral fracture on X-ray following the injury to his back (presumably in the automobile accident).  As well, there was tenderness over the lower lumbar area with slight paravertebral muscle spasm, and left sciatic pain.  The sciatica was almost gone by February 1965, however.  On separation examination in April 1965, the back and rib injuries sustained in basic training were again noted, but no residuals were shown on examination.  The Veteran's military service ended a short time later, in June 1965.


In March 2010, the Veteran had a VA examination.  The history of the automobile accident in service was considered.  X-rays revealed spondylitic changes in the form of moderately-significant osteophyte, disc disease with disc space narrowing from L-3 to S1, and associated facet arthropathy.  The Veteran had a compression fracture of the superior endplate of L-4.  Diffuse osteopenia was also present.  
X-rays of the thoracic segment of his spine revealed mild anterior wedging of T-12 (later noted in the diagnoses section to be T-11) indicating long-standing trauma.  Spondylosis in the lower thoracic spine also was noted.

The examiner summarized the current diagnoses as spondylosis of the lumbosacral spine, degenerative disc disease, L-4 compression fracture, remote 
T-11 compression fracture, and chronic low back pain.  The Veteran also had sciatica.  The examiner additionally indicated that it is more likely that the Veteran's current back symptoms and conditions were primarily due to degenerative lumbar sacral spine disease and spondylosis of the lumbosacral spine and were not caused by trauma from the motor vehicle accident in service, but were rather due to aging, osteopenia, and the natural disease progression.  The examiner explained that the current symptoms were not compatible with the T-11 disc injury and the symptoms regarding the lumbar spine were not continuous.  

The examiner provided no opinion regarding the claimed rib fracture disability.  However, a November 2010 chest study for oropharyngeal dysphasia noted that the Veteran had "old" rib fractures.  

In sum, the Veteran sustained fractures of the 7th, 8th, and 9th ribs as well as a 
T-11 compression fracture owing to the automobile accident during his service, as reflected in his service treatment records (STRs).  And although he may not be symptomatic at present, those abnormalities attributable to that trauma in service remain present on X-rays, which made reference to the fact that the fractures or abnormalities were old/long-standing/remote, so seemingly compatible with the injuries sustained in service in the automobile accident.  As such, service connection for these consequent disabilities is warranted.  Their relative severity is a downstream issue, to be determined when rating them.

With regards to the remaining back disabilities, meaning those other than specifically referable to the T-11 compression fracture, the Veteran essentially contends that they, too, are the result of his service.  However, there is a conflicting VA medical opinion.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors:  1) whether the medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; 2) whether the medical expert provided a fully articulated opinion; and 3) whether the opinion is supported by a reasoned analysis.  Indeed, most of the probative value of a medical opinion comes from its underlying reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the VA examiner who concluded unfavorably was aware of the Veteran's medical history, provided a fully-articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative weight to this opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner's unfavorable medical opinion outweighs the probative value of the Veteran's lay opinion.  The Veteran is competent to report his symptoms, etc., but although he had tenderness over his lower lumbar area with slight paravertebral muscle spasm and left sciatic pain during his service, no specific pathology was identified at that time.  Further, the current opinion reasoned that there were other causes for the current diagnoses, and they additionally were specified.  There is nothing in the record suggesting the Veteran has any special training or acquired any medical expertise in evaluating and determining causal connections between his claimed conditions and his service.  Therefore, the medical expert opinion is more probative.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Accordingly, service connection for the additional back disabilities that have been noted, including especially the spondylosis of the lumbosacral spine, degenerative disc disease, and L-4 compression fracture is unwarranted.


ORDER

Service connection for fractures of the 7th, 8th, and 9th ribs is granted.  

Service connection for a T-11 compression fracture also is granted.

However, service connection for still additional back disabilities - including especially spondylosis of the lumbosacral spine, degenerative disc disease, and 
L-4 compression fracture, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


